Citation Nr: 0830719	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  03-12 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for pes planus with 
calluses.  

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of all joints.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to July 
1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, in July 2002 and December 2006, which denied the 
claims, respectively.  

The veteran's claim for entitlement to service connection for 
pes planus with calluses was remanded by the Board in January 
2005 for additional development.  All required development 
has been completed and the veteran's claim is properly before 
the Board at this time.

In July 2008, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.

The veteran has stated that his feet were infected by a virus 
contacted in the shower during service.  He discussed plantar 
warts at his hearing before the Board.  Therefore, a claim 
for service connection for plantar warts is referred to the 
RO for appropriate action.

The issue of service connection for degenerative joint 
disease of all joints is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran 
does not have pes planus.  He has been diagnosed as having a 
congenital or developmental defect of his feet.  

2.  Calluses of the feet were noted on entrance examination 
in January 1978.  The veteran's pre-existing calluses of the 
feet did not undergo an increase in severity during service.  


CONCLUSION OF LAW

The criteria for service connection for pes planus with 
calluses have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 4.9 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for pes planus with calluses

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

At the time of the service entrance examination, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are considered as "noted."  38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2007).  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition. Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence in the record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and 
convincing evidence demonstrates no permanent increase in 
disability during service, the presumption of aggravation in 
not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

The veteran contends that he has a bilateral foot condition 
for which he was treated in service and which is still 
troubling him.  He asserts that his feet are deformed as a 
result of his problem.  During his personal hearing, the 
veteran testified that he began noticing a problem with his 
feet during basic training because he had to adjust his 
running style so that he would not put any pressure on his 
feet.  

During a January 1978 examination conducted prior to entry 
into active service, the veteran gave a history of foot 
trouble.  Clinical evaluation of his feet was abnormal and 
the examiner noted the abnormality to be asymptomatic pes 
planus.  Under summary of defects and diagnoses, it was again 
noted that the veteran had mild, asymptomatic pes planus, 
fair dorsiflexion, as well as callosities under the left 
fifth metatarsal head and first toe, and to a lesser extent, 
over the first metatarsal head.   The veteran complained of 
some pain with wearing tight shoes.  He said that if shoes 
fit well he could walk log distances without any trouble.  He 
was assigned a physical profile of 1 for his lower 
extremities.

In July 1978, the veteran complained of pain on the plantar 
surface of both feet and a physical examination revealed 
early calluses.  A July 1978 radiographic report reported 
moderate pes planus. 

In October 1981, the veteran was seen with complaint of left 
foot pain for three years.  He indicated that the bunion on 
his left foot caused pain while wearing boots or civilian 
shoes, and that he also had calluses on his left foot.  The 
assessment made was tender left foot.  That same day, the 
veteran complained about the formation of calluses and was 
assessed with formation of calluses.  See health records.  

In February 1982, the veteran complained of bumps on his feet 
and was assessed with plantar warts.  The veteran again 
complained of pain in his left foot due to a bunion for the 
past year in November 1982; he was assessed with calluses and 
plantar warts.  See health record.  

On separation examination in January 1983, the veteran 
reported foot trouble and the examiner indicated that he had 
a bunion on his right foot.  See report of medical history.  
He was assigned a physical profile of 1 for his lower 
extremities.

Post-service medical evidence of record consists of both VA 
and private treatment records.  The veteran was seen as a new 
patient with complaint of foot problems at the Alexandria 
VAMC in February 2004.  He reported pain on the bottom of his 
feet and across his toes, which required him to crunch his 
toes to keep the pressure off the bottom of his feet.  The 
veteran also indicated that he had a cyst-like area to the 
lateral side of his right foot, which had been present for 10 
years, and that he had plantar warts removed from the bottom 
left hallux.  No diagnosis was provided but the veteran was 
referred to the podiatry clinic.  See nursing note.  

X-rays of the veteran's right foot taken in February 2004 
contain an impression of deformity of the distal 
interphalangeal joint of the fourth toe; erosive changes of 
the head of the fifth metatarsal and base of the proximal 
phalanx; consider arthritedes; rule out (r/o) osteomyelitis 
versus neoplasm; recommend clinical correlation.  A major 
abnormality was noted and the podiatrist reviewed the report 
and indicated the problem was probably most consistent with 
rheumatoid arthritis (RA).  X-rays of the veteran's left foot 
contained an impression of suggestion of subchondral cystic 
changes of head of the 5th metatarsal; consider arthritides; 
r/o neoplasm or infectious process.  A podiatry note dated 
February 2004 contains a complaint of painful sub-right 
hallux lesion and sub-first metacarpophalangeal joint (MPJ) 
lesion on the left.  The assessment made was questionable RA; 
foot pain; and calluses times two (porokeratosis).  The same 
diagnoses were made on subsequent visits to the podiatry 
clinic.  See podiatry notes dated March 2004, June 2004, 
January 2005, September 2005 and April 2006 (definite 
diagnosis of RA).  The veteran was fit for custom shoes in 
August 2006.  See prosthetic progress note.  

Records from the Louisiana State University Health Sciences 
Center (LSUHSC) reveal that in July 2003, the veteran was 
referred to physical therapy for plastazote inserts due to 
calluses on the plantar surface of his bilateral feet.  The 
veteran reported a long history of "plantar warts" that had 
been removed multiple times but continued to return.  He 
stated he was unable to bear weight on calluses and had to 
walk on the sides of his feet, which increases ankle and foot 
pain.  The veteran was diagnosed with calluses.  He received 
debridement of callus from the bilateral feet and plastozote 
inserts with pressure relief to the callused areas were 
fabricated for bilateral work boots.  

The veteran underwent a VA compensation and pension (C&P) 
feet examination in August 2005, at which time his claims 
folder was reviewed.  He reported that he could not walk for 
or stand very long, that stepping on rocks was painful, that 
swelling occurs in the ankles, and that he has occasional 
burning in the proximal interphalangeal joints of the toes.  
The veteran reported that he had previous treatment in the 
podiatry clinic for callus reduction, which had been helpful 
and increased his comfort level.  He indicated that he has 
flareups about once a week and that excessive walking will 
stimulate the same thing.  The veteran was wearing a gentle 
step shoe that had been dispensed through the podiatry 
clinic, but he was not using a cane or crutch.  

Physical examination revealed enucleated, hard and raised 
calluses on the plantar surfaces of the first 
metatarsophalangeal joint, the hallux interphalangeal joint 
of the right foot, and the interphalangeal joints of the 
hallux of the left foot.  There was no abnormal shoe wear 
pattern noted.  The posterior tibial artery Doppler was 
pulsatile; there were no posterior tibial artery pulses 
bilaterally.  The dorsalis pedis artery pulses were present 
bilaterally.  The veteran was unable to rise on his toes but 
was able to attempt walking on his heels, though he appeared 
shaky.  The examiner noted that the right pedal arch was low 
and the left pedal arch was approximately normal.  A mass at 
the lateral aspect of the fifth metatarsal base was noted, 
which was soft, fluctuant in texture, and seen as nothing 
more than soft tissue enlargement on the radiograph.  The 
veteran had claw toes of two, three, four and five on the 
right foot and four and five on the left foot.  On the right 
foot, two and three were mild and partially deducible.  The 
veteran also had hammer toes of two and three on the left 
foot; these two and four and five on the left foot were not 
reducible.  He also had mild bunion on the left foot.  The 
Achilles tendon was straight and vertical and did not need 
correction.  There was approximately a one to two degree 
right heel valgus that corrected to vertical with 
manipulation.  

The examiner noted that on x-rays, there were extensive 
cystic changes on the fifth metatarsal heads of the right 
foot.  The AP talar first metatarsal angle normally should be 
aligned.  In the veteran's case, his first metatarsal 
bifurcation and talar bifurcation lines were actually 
parallel to each other, which does not of itself predict pes 
planus.  The lateral talocalcaneal angle range is normally 25 
to 45 degrees; the veteran had a 38 degree in the right and a 
36 degree in the left.  His kite's angel was normal.  The 
cyma line was broken in an anterior fashion as it was on the 
right and left anterior posterior (AP) and the lateral left.  
These were all considered abnormal.  The veteran also had 
abnormal calcaneal pitch angle or calcaneal inclination angle 
on the right and near normal on the left.  The lateral talar 
first metatarsal angle or Meary's angle was normal on the 
right and left and the talonavicular coverage angle was 
normal bilaterally.  The examiner noted that lab tests that 
were noted in the veteran's chart are a positive rheumatoid 
arthritis factor.  

The veteran was diagnosed with painful calluses per the exam 
on both feet.  It was the examiner's opinion that the veteran 
does not have pes planus.  Rather, it was the examiner's 
opinion that what the veteran presented with is a congenital 
or developmental defect that he was in possession of prior to 
his entry into service as was witnessed on his entrance 
examination; his present status would be one of normal 
evolution of this process and not aggravated by his service.  

The evidence of record does not support the claim for service 
connection for pes planus.  Although pes planus was diagnosed 
in the service medical records, the post-service medical 
evidence contains no findings or diagnoses of pes planus.  
Rather, the VA examiner in August 2005 concluded that the 
veteran did not have pes planus.  The conclusion by the VA 
examiner that the veteran does not have pes planus, which was 
made after taking detailed measurements of his feet, is found 
to carry more weight than the veteran's own observations as 
to the deformities of his feet.  The Court has held that 
Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The August 2005 VA examiner stated that the veteran did have 
a congenital or development defect involving his feet, but 
did not provide a concrete diagnosis.  The Board acknowledges 
the veteran's representative's contention that the veteran 
should undergo another VA examination to determine the exact 
nature of the congenital/developmental defect.  See July 2008 
hearing transcript.  In this case, however, the diagnosis is 
irrelevant as VA General Counsel has held that service 
connection may not be granted for a congenital or 
developmental defect.  See VAOPGCPREC 82-90; see also 38 
C.F.R. §§ 3.303(c), 4.9 (2007).  Therefore, as the VA 
examiner has determined that the veteran has a congenital or 
developmental defect of his feet, rather than pes planus, 
service connection is not warranted and the claim must be 
denied.  

With respect to calluses, these were not described as a 
congenital or developmental defect by the VA examiner in 
August 2005.  Rather, the examiner appears to have been 
describing the other disabilities of the veteran's feet noted 
on examination and x-ray, while indicating that the veteran 
did not have pes planus.  

The veteran has received post-service treatment related to 
calluses.  The service entrance examination in January 1978 
noted the veteran's calluses.  Thus, this condition was noted 
upon entrance into service and the veteran is not presumed to 
have been in sound condition, with regard to the claimed 
disability, when accepted into service.  The U.S. Court of 
Appeals, Federal Circuit, has stated that if a pre-existing 
disorder is noted upon entry into service, the veteran cannot 
bring a claim of service connection for that disorder.  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  
Instead, the claim is for service-connected aggravation of 
that disorder.  Id. Claims for service-connected aggravation 
of a pre-existing disorder are governed by 38 U.S.C.A. § 1153 
and the burden falls on the veteran to establish aggravation.  
Id., see also Jenson v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).

As the presumption of soundness does not apply, the evidence 
must establish that aggravation of the veteran's calluses 
occurred during service.  As stated above, 38 U.S.C.A. § 1153 
contains a presumption of aggravation when it is shown that a 
pre-existing disorder underwent an increase in disability 
during service.  In the instant case, there is no evidence 
that the calluses increased in severity during service.  On 
entrance examination, the veteran had callosities under the 
left fifth metatarsal head and first toe, and to a lesser 
extent, over the first metatarsal head.   He complained of 
some pain with wearing tight shoes.  Thereafter, he was 
treated for pain associated with calluses in July 1978, 
October 1981, and November 1982.  No calluses were noted on 
separation examination in January 1983.  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346- 47 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Here, the veteran described his calluses as painful 
upon entrance onto active duty.  He was treated for symptoms 
of pain on three occasions during service, and no calluses 
were noted on separation examination.  The veteran was 
assigned a physical profile of 1 for his lower extremities at 
both entry and separation from service.  Even though he 
experienced symptoms associated with his pre-existing 
calluses during service, there is no indication in the 
medical evidence of an increase in the underlying severity of 
the pre-existing calluses.  The veteran has not met the 
burden of establishing aggravation of the preexisting 
calluses.  See Wagner, 370 F. 3d. at 1096.

The competent and probative evidence does not establish that 
the pre-existing calluses increased in severity during 
service.  The preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b).  Accordingly, the 
claim is denied.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the July 2002 rating decision, the 
veteran was advised of the evidence necessary to establish a 
claim for service connection and of his and VA's respective 
duties in obtaining evidence.  See June 2002 letter.  
Accordingly, the duty to notify has been fulfilled concerning 
his claim.  The veteran was also provided notice of the 
appropriate disability rating and effective date of any grant 
of service connection, as required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  See May 2008 letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's service, VA and private treatment records 
were obtained and he was afforded an appropriate VA 
examination in connection with his feet.  For the reasons 
discussed more fully above, the Board does not agree that the 
veteran's claim for service connection for a pes planus with 
calluses should be remanded for another examination to 
determine the exact diagnosis.  The record does not suggest 
the existence of additional, pertinent evidence that has not 
been obtained.  While the veteran receives Social Security 
disability benefits, he has stated that these benefits were 
awarded for rheumatoid arthritis, which is not an issue 
currently on appeal before the Board.  See Statement in 
Support of Claim, dated September 15, 2004.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Service connection for pes planus with calluses is denied.




REMAND

The veteran contends that he has DJD of all his joints.  He 
reports that he began noticing problems during basic 
training, to include problems with his back and ankles due to 
training exercises and running.  The veteran asserts that his 
fingers, wrists, elbows, shoulders, knee, back and ankles 
have been diagnosed and that he is receiving treatment at the 
VA Medical Center (VAMC) in Alexandria.  See July 2008 
hearing transcript.  The veteran reports consulting a 
textbook of medicine, which reported that secondary 
osteoarthritis can result from excessive or abnormal stresses 
and training, among other things.  See statement in support 
of claim received November 2006.  

The service treatment records reveal that the veteran 
complained of a sore right knee after playing football and 
being hit in the medial aspect of that joint.  No diagnosis 
was provided but the examiner reported good range of motion.  
See August 1979 medical record.  In September 1979, the 
veteran complained of neck muscle spasm.  The assessment was 
muscle strain.  In July 1981, the veteran jammed his left 
thumb.  He also complained of low back pain in September 1981 
and was diagnosed as having muscle strain.  

Post-service VA treatment records include x-rays in July 2003 
showing mild degenerative changes of the cervical spine and 
an impression concerning the right had of "consider changes 
secondary to degenerative osteoarthritis changes."  X-rays 
of the left hand showed no definite fracture.  On remand, the 
veteran should be afforded a VA examination to determine the 
date of onset and etiology of any current DJD.  See 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  The claims folder 
and a copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed necessary 
by the examiner, including x-rays, are to 
be performed.

The examiner should specifically express 
an opinion as to whether or not the 
veteran has degenerative joint disease of 
any joint, including, but not limited to, 
the cervical spine, lumbar spine, right 
knee, right hand, and left hand.  

If the veteran is shown to suffer from 
degenerative joint disease, the examiner 
should provide an opinion as to its date 
of onset and etiology.  Specifically, the 
examiner is asked to state whether it is 
at least as likely as not (a 50 percent or 
greater probability) that any current 
degenerative joint disease had its onset 
during active service or is related to any 
in-service disease or injury, including 
the duties performed by the veteran during 
service and/or his in-service complaints 
related to his right knee, cervical and 
lumbar spine, and left thumb.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

2.  Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


